Patterson, J. (dissenting):
I dissent. I think it is 'evident that the Legislature by the amendment of 1905-eliminating from subdivision 2 of section 28 of the Liquor Tax Law the provision which enabled a justice or j udge or court to appoint a referee to take proof in a proceeding for the revocation and cancellation of a liquor tax certificate, is a legislative expression of an intent to withdraw from the court authority to appoint referees in such proceedings. When a statute is amended so as to read “as follows,” and, as thus amended, omits provisions of the amended law, the omission is to be regarded as a repeal of such provision. (Matter of Prime, 136 N. Y. 355.) I am also of the opinion that the Legislature had authority to direct the method. in which judicial proceedings under the Liquor Tax Law should be conducted and that in the exercise of such authority it did not encroach upon the power or jurisdiction of the Supreme Court, as such power and jurisdiction inhere in it under the Constitution of the State, and have been defined generally in the Code of Civil Procedure. It never was a part of the general jurisdiction of the Supreme Court of the "State of Hew York, or of the Court of Chancery of the State of New York, to regulate or revoke and cancel licenses. A Liquor Tax Law is an enactment of the Legislature conferring rights upon certain persons, which rights are revocable under certain conditions. Whether those conditions exist *200is a matter of judicial inquiry under the act. and not otherwise, and the Legislature has provided the manner in which that inquiry shall be conducted. -It has conferred" the power to inquire and the authority to revoke and cancel licenses, after such inquiry, up oil certain tribunals and judicial officers of the State, namely, a justice of the Supreme Court, or a Special Term of the Supreme Court,, or a county judge, under varyihg circumstances. It has directed in detail the manner in "which the inquiry shall be conducted, namely, by the presentation .of a petition by the State Commissioner of Excise, the Deputy State Commissioner of Excise, or any taxpayer of the. city, village or town for which . the liquor tax certificate was.issued. It directs that notice of proceedings be" given , to parties, that an order to show cause be obtained, that the petition and order be served, that an answer be permitted and then the method of inquiry into an issue framed is provided for. The- act also provides as follows: “ If the said evidence established .any of the facts hereinbefore set forth as sufficient to revoke and cancel a certificate, an order shall be granted by said justice, judge or court revoking and cancellipg such certificate.”
Here is an entirely new jurisdiction to adjudicate conferred upon courts and judicial officers. So.,far as the Supreme Court of the State is. concerned, the Legislature has full power to regulate pror ceedings under .the Liquor Tax "Law. By section 3 of article 6 of the Constitution of the State, it is provided that, except as therein otherwise provided, the Legislature shall have the same power to alter and regulate proceedings at law and in equity that it has heretofore exercised. Statutes have frequently been passed by the Legislature concerning the appointment of referees by judges, or judicial officers, as is remarked by Vann, J., in Matter of Davies (168 N. Y. 110), and if the right to -appoint may be conferred by the Legislature, it' may be revoked by it under its power to alter "and regulate proceedings. The j urisdiction and the method of exercising it are conferred by one and the same act and there is no question here of the general powers of the Supreme Court.
McLaughlin, J., concurred.
Order afiifraed, with tén dollars costs and disbursements.